  8:18-cv-00022-JFB-CRZ Doc # 95 Filed: 04/21/20 Page 1 of 1 - Page ID # 2193



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TAMERA S. LECHNER, Individually, on
behalf of the Mutual of Omaha 401(k)
Long-Term Savings Plan and on behalf of                      8:18CV22
a class of all those similarly situated;
REGINA K. WHITE, Individually, on
behalf of the Mutual of Omaha 401(k)                          ORDER
Long-Term Savings Plan and on behalf of
a class of all those similarly situated; and
STEVEN D. GIFFORD, Individually, on
behalf of the Mutual of Omaha 401(k)
Long-Term Savings Plan and on behalf of
a class of all those similarly situated;

                    Plaintiffs,

       vs.

MUTUAL OF OMAHA INSURANCE
COMPANY, UNITED OF OMAHA LIFE
INSURANCE COMPANY, and JOHN
DOES 1-50,

                    Defendants.


      IT IS ORDERED that the motion to withdraw filed by Hillary E. August, as
counsel of record for Defendants, (Filing No. 94), is granted. Hillary E. August shall
no longer receive electronic notice in this case.



      Dated this 21st day of April, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
